In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00095-CV




       IN RE BILL ATER AND CODY WYRICK




             Original Mandamus Proceeding




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       On October 5, 2021, Bill Ater and Cody Wyrick (collectively Relators) filed a motion for

emergency relief pending a decision by this Court on their petition for a writ of mandamus. The

motion for emergency relief asks this Court to stay the trial court’s October 1, 2021, orders

compelling Relators to, among other things, divulge alleged attorney-client privileged

communications in depositions beginning October 6 at 11:00 a.m. This Court has asked real

parties in interest to provide a response to Relators’ petition for a writ of mandamus.

       After reviewing Relators’ motion for emergency relief, this Court is of the opinion that

the temporary relief requested should be granted and that the October 1, 2021, orders of the trial

court referenced above should be stayed pending the ruling of this Court on Relators’ petition for

a writ of mandamus.

       Therefore, the trial court’s October 1, 2021, orders are hereby stayed pending the ruling

of this Court on the mandamus petition before us in this case.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: October 6, 2021




                                                 2